DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 9/8/2021 and 1/5/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 9,705,522, hereinafter “Ng”) in view of Wu et al. (US 2017/0373825, hereinafter “Wu”).
Regarding claim 1, Ng discloses an apparatus, comprising:
a local oscillator configured to generate an input clock (LO 170, Figs. 1 and 4);
a dual-edge aware clock divider configured to generate an output clock based on the input clock and a ratio of an integer M over an integer N (dual edge detector 180 and clock divider 191, Fig. 4,  dual edge detector 180 outputs an integer multiple 156 of local clock signal 175, two times multiplier; col. 5, ll. 8-15, Fig. 1; and clock divider 191 receives clock signal 155 and divides by an integer value 146, Figs. 1 and 4; dual edge detector 180 multiplies output of LO by 2, and divider divides output of dual edge detector 180 by 2, 2N, 2NM, based on outputs 145, 135, 125, see Fig. 4); and
a set of one or more cores configured to perform one or more operations in response to the output clock (mixers 140, and 140b each receive clock divider output 145, Fig. 4).
Ng does not expressly disclose the input clock is generated by a phase locked loop.
Wu discloses a prior art PLL clock generator to generate an output clock 112, which can be optionally divided by output divider 110 (Fig. 1, para. 0018). 
Because both Ng and Wu disclose clock generation circuits used with dividers, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one clock generation circuit for the other, for the predictable result of using a phase locked loop to generate the LO 170 of Ng.

Regarding claim 2, Ng further discloses a frequency of the output clock is based on a frequency of the input clock multiplied by the ratio (dual edge detector 180 provides integer multiple 156 as a two time multiplier (2NFs) to provide a clock signal frequency two times the local clock signal 175, and the divider output 145 is NFs, which is implicitly a divide by 2 operation, Figs. 1 and 4, col. 5, ll. 15-25, which together effectively performs a multiplication of a factor of 2/2).

Regarding claim 3, Ng further discloses the integer M includes a range up to N (outputs of clock divider 191 are NFs, Fs, Fs/M, which combined with the 2x factor of the dual edge detector 180, are effectively factors of 2/2, 2/2N, 2/2NM, which is a range in which the numerator is as high as the numerator, but also includes numerators smaller than the denominator, Fig. 4, col. 5, ll. 15-20).

Regarding claim 4, Ng further discloses the output clock includes M pulses within a sequence time window with a length of N periods of the input clock (the frequency of the divider 145 is the same as the frequency of LO, which means M=2 and N=2, and 2 periods of the input clock implicitly include 2 pulses in the output clock 145 NFs, Fig. 4, col. 5, ll. 15-20; output of dual edge detector 180 is two times the local clock 175, and the divider output 145 is NFs, which is implicitly a divide by 2 output).

Regarding claim 6, Ng further discloses the dual-edge aware clock divider is configured to generate the output clock based on inverted and non-inverted portions of the input clock (since divider output 145 is a essentially a single ended version of the original input clock 170, col. 5, ll. 10-20, Fig. 4, the clock pulses of output 145 are implicitly based on the inverted and non-inverted portions of the input clock).

Allowable Subject Matter
Claims 5, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ding (US 2005/0156638) discloses a dual edge count programmable frequency divider (with a variable dividing factor, integer R, Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                           
9/25/2022